The defendant, Cecil Alton Long, was charged by information filed in the county court of Kiowa *Page 446 
county with the unlawful possession of intoxicating liquor, was tried, convicted, sentenced to serve 30 days in the county jail, pay a fine of $50 and costs, and has appealed.
The appeal has been pending in this court more than six months and no brief has been filed on behalf of defendant and no extension of time was given counsel for defendant in which to file a brief in his behalf.
At the time the case was assigned for oral argument, there was no appearance for the defendant.
In Ferguson v. State, 71 Okla. Cr. 50, 107 P.2d 808, it is stated:
"Where no briefs are filed nor argument presented, this court will examine the evidence to ascertain if it sustains the judgment, and if the evidence is sufficient, and in the absence of apparent material error, will affirm the judgment."
See, also, Johnson v. State, 70 Okla. Cr. 430, 107 P.2d 365; Bruner v. State, 69 Okla. Cr. 317, 102 P.2d 945; Thompson v. State, 73 Okla. Cr. 243, 119 P.2d 873.
We have examined the record and the evidence is sufficient to sustain the conviction. No fundamental error is found. The judgment and sentence of the county court of Kiowa county is accordingly affirmed.
BAREFOOT, P. J., and BRETT, J., concur.